*90OPINION OF THE COURT

Per Curiam.

The issue presented is whether a candidate who admittedly resides in Queens County is eligible to run in a party primary election for nomination to the office of Judge of the Civil Court of the City of New York where the vacancy to be filled is to be chosen by the electors of Kings County. We hold that the candidate must be a resident of Kings County.
Prior to September 1, 1962, there existed a myriad of local courts in the City of New York. Effective on that date, the New York State Constitution was amended to provide for the establishment of a single city-wide court of civil jurisdiction and a single city-wide court of criminal jurisdiction. Section 15 of article VI of the State Constitution reads, in pertinent part: "The said city-wide courts shall consist of such number of judges as may be provided by law. The judges of the court of city-wide civil jurisdiction shall be residents of such city and shall be chosen for terms of ten years by the electors of the counties included within the city of New York from districts within such counties established by law. The judges of the court of city-wide criminal jurisdiction shall be residents of such city and shall be appointed for terms of ten years by the mayor of the city of New York.” At the same time, section 35 of article VI provided for the abolition of the City Court and the Municipal Court of New York City and the transfer of the incumbent Justices thereof, for the remainder of their terms, to the new city-wide court of civil jurisdiction "for such district as the legislature may determine.” It should be noted that the Justices of the former City Court had been elected on a county-wide basis, while the Justices of the former Municipal Court had been elected on a subcounty or Municipal Court district basis.
In accordance with this constitutional mandate, the Legislature established the Civil Court of the City of New York (L 1962, ch 693), abolished the Municipal and City Courts and constituted the Justices thereof Judges of the Civil Court (CCA, § 2201; L 1962, ch 694). Further, since the mandate of section 15 of article VI was not self-executing (Matter of Spillane v Katz, 25 NY2d 34), discretion being delegated to the Legislature to determine the number, geographic allocation and manner of choosing of such Judges (Cox v Katz, 22 NY2d 903), it became necessary to enact additional implementing legislation to provide for the filling of vacancies occurring as a *91result of the expiration of the terms of the Civil Court Judges transferred from the City and Municipal Courts. Choosing to act by successive annual amendments to chapter 694 of the Laws of 1962, the Legislature has consistently opted for continuance of the pre-existing mixed pattern of county-wide and Municipal Court districts. Thus, for example, the most recent amendment (L 1978, ch 285) provides that Judges to fill vacancies, occurring on January 1, 1979, as a result of the expiration of the term of former City and Municipal Court Justices who have continued as Judges of the Civil Court, or their successors, shall be chosen by the electors of the county or district from which the Judge whose term is expiring, or his predecessor, was elected or appointed. Also, in 1968, the Legislature created 25 additional Civil Court Judgeships, specifically allocated them among the five counties of the city, and provided that the new Judges should be elected "in and from the residents” of the respective counties (L 1968, ch 987, § 14). It is a vacancy created by the expiration of the 10-year term of one of these additional judgeships, allocated to Kings County, which the respondent is apparently seeking to fill.
Although section 15 of article VI speaks of a single citywide court of civil jurisdiction, it is beyond dispute that the Judges of the Civil Court of the City of New York have, since its inception, been elected on a county-wide or Municipal Court district basis. This was the uniform practice during the existence of the predecessor courts and the 1962 amendment clearly contemplated that the Legislature could continue this practice, if it so chose. Indeed, there is absolutely no indication that election on a city-wide basis was ever contemplated. Since Judges of the Civil Court are elected by voters of a county or of a district within a county, it is our view that they must be residents of the county or district from which they are elected. This was the uniform practice under the predecessor courts. Thus, when the City Court was expanded in 1925 to all counties within New York City, it was constitutionally mandated that the additional judgeships, allocated by county, were to be filled by and from residents of the designated counties, and that their successors were to be elected in like manner (NY Const, art VI, § 15, adopted Nov. 3, 1925). In section 176 of the Judiciary Law, the Legislature restated this residence requirement for Justices of the City Court. Justices of the Municipal Court, which was not a constitutional court, were also required to be residents of the districts from which *92they were elected (Municipal Ct Code, § 2, as added by L 1915, ch 279).
Although Judges are not elected to represent a particular constituency but to apply the law (Cox v Katz, 22 NY2d 903, supra), the constitutional allocation of Civil Court Judge-ships by counties or subcounty districts within the city necessarily implies a constitutionally permissible requirement of residency within the political subdivision from which elected. Otherwise, geographical allocation would make no sense. If the only purpose of such allocation was to cope with varied caseloads, it would be a simple matter to merely assign a Judge elected from an area with a lesser caseload to sit in another area with a greater caseload. Obviously, geographical allocation, premised upon the election to a central court of a certain number of Judges from designated areas, despite the fact that they do not act collectively, is intended to meet a more fundamental need; to wit, to assure all areas of the city an opportunity to elect one of their own residents to the bench. That local residency is required is also manifest from the post 1962 legislative enactments which, in effect, continued the prior law and practice with respect to choosing the successors of the original 95 Judges of the Civil Court and specifically adopted a county residency requirement with respect to the additional judgeships created in 1968.
Residency requirements for public office have been part of our form of government at least since 1892 when the Public Officers Law was enacted (L 1892, ch 681). Section 3 of this law provides that no person shall be "capable of holding” a local civil office unless a "resident of the political subdivision or municipal corporation of the state for which he shall be chosen, or within which the electors electing him reside, or within which his official functions are required to be exercised”. At bar, the respondent is seeking nomination to a Civil Court Judgeship allocated to Kings County and to be chosen county-wide. The appropriate residency requirement in this case, under section 3 of the Public Officers Law, being residency in the political subdivision within which the electors reside, residency in Kings County would clearly be necessary.
Section 15 of article VI of the State Constitution speaks only of residency in the "city”. However, in view of the fact that the Judges of the city-wide Civil Court are not required by the Constitution to be elected city-wide, and the Legislature having the discretion to determine the geographic allocation *93and manner of choosing of such Judges, the city residency requirement is clearly no more than a minimal standard. It was intended to confine the judgeships to city residents and to conform the Civil Court with its city-wide criminal counterpart whose judgeships are unallocated and filled by mayoral appointment. The additional statutory requirement of county or subcounty residence for Civil Court Judges is, therefore, entirely consistent with the constitutional scheme and its operation in actual practice.2
In conclusion, then, the judgment under review must be reversed and the petition to invalidate the respondent’s designating petition granted since the respondent is not a resident of the county from which she seeks election to the Civil Court.

. The voters’ rejection of an amendment proposed by the 1967 State Constitutional Convention, which would have specifically required county rather than city residence, is of no significance in our view since, among other considerations, the amendment would merely have made the existing law and practice more explicit.